UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7862


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSIE YARBOROUGH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:05-cr-00809-GRA-2)


Submitted:   May 20, 2010                  Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie Yarborough, Appellant Pro Se.  William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie Yarborough seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed. 1

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on May 6, 2008, and the court’s orders denying reconsideration

were entered on June 12, 2008, and January 7, 2009.                     The notice

of appeal was filed on September 24, 2009. 2                    Because Yarborough


     1
         This  court    previously denied   a   certificate  of
appealability and dismissed Yarborough’s appeal of the district
court’s order denying reconsideration of the denial of his
§ 2255 motion.    United States v. Yarborough, 330 F. App’x 45
(4th Cir. 2009) (No. 09-6236).
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
(Continued)
                                          2
failed    to    file    a   timely      notice      of     appeal    or     to    obtain     an

extension      or    reopening     of   the       appeal    period,       we    dismiss      the

appeal.        We    deny   Yarborough’s          motions    to     place      the    case    in

abeyance and for a certificate of appealability.                                 We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in     the   materials         before       the     court      and

argument would not aid the decisional process.

                                                                                     DISMISSED




the court.          Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                              3